Citation Nr: 1813591	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1970 to January 1972, with service in the Republic of Vietnam from October 1970 to October 1971, where he earned the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

AS a final initial matter, the Board acknowledges that the Veteran also initially submitted a Notice of Disagreement, VA Form 21-0958, with the denial of service connection for bilateral hearing loss.  The Agency of Original Jurisdiction (AOJ) addressed that issue in the July 2014 Statement of the Case.  The Veteran, however, did not complete appeal of that issue in the August 2014 substantive appeal, VA Form 9.  Accordingly, the Board does not have jurisdiction over that claim at this time and the bilateral hearing loss issue will no longer be addressed in this decision.  See 38 C.F.R. §§ 20.200, 20.202 (2017).  


FINDINGS OF FACT

In an October 2017 correspondence, the Veteran stated that he wished to withdraw his appeal; in a February 2018 Motion, the Veteran's representative indicated that he wished that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of claims of service connection for tinnitus and traumatic brain injury have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).  

In an October 2017 correspondence, the Veteran stated that he wished to withdraw his appeal; in a February 2018 Motion, the Veteran's representative indicated that he wished that his appeal be withdrawn.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to the tinnitus and traumatic brain injury issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


